UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORE

et teen ene ne ee nen nee ene eee eeenenenennnnnmenene x
in tre
Case No. 20-10330 (MG)
KANWALDEEP KALSI,
Chapter 7
Debtors
wee ee eee ee nen nanan nnemen ne neem ee neice x
CAMPAGNA JOHNSON MADY, PC
fik/a CAMPAGNA JOHNSON, PC,
Plaintiff, Adv. Pro, No.
~ against —
KANWALDEEP KALSI,
Defendant.
wane ne een ee ee ee enn enennenemnennenence xX
COMPLAINT

Campagna Johnson Mady, PC f/k/a Campagna Johnson, PC (the “Plaintiff’s)
complaining of defendant-debtor Kanwaldeep Kalsi (the “Defendant”), respectfully represents
and sets forth as follows:

JURISDICTION

i, This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C,
§§157(a) and 1334.

2, This is a core proceeding pursuant to 28 U.S.C. §§157(b)(2)(A), (B), (2, and (O).

3. Venue is proper pursuant to 28 U.S.C. §§1408 and 1409,

4, The statutory predicates for relief are 11 U.S.C. §§523 and 727, and Rules 4001

and 7001(6) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

 
PARTIES

5, Plaintiff is a corporation formed and operating under the laws of the State of New
York.
6, Defendant is an individual residing in the State of New York.
BACKGROUND
7. Campagna Johnson Mady, PC (hereinafter referred to as CJM) represents Namnrita

Purewal, the estranged wife of Kanwaldeep Kalsi, in a pending matrimonial action before the
Supreme Court of the State of New York, County of Suffolk. A copy of the Summons and
Complaint on the parties’ matrimonial action is annexed hereto as Exhibit “A”.

8. CJM has represented Ms. Purewal throughout multiple phases of her contested
matrimonial action, including but not limited to a twenty plus day custody and visitation trial, as
well another multi day trial centered around equitable distribution and the payment of child
support by the Defendant to Ms. Purewal.

9, During the course of CJM’s representation of Ms. Purewal and by way of an
Order of the Supreme Court dated January 27, 2020, Ms. Purewal was awarded the sum of
seventy-five thousand ($75,000.00) dollars for legal fees (hereinafter referred to as the Owed
Amount) with such award to be paid directly to CJM no later than thirty 30) days from January
27,2020. A copy of the January 27, 2020 decision awarding the legal fees is annexed hereto as
Exhibit “B”.

10. As noted by the Supreme Court in the January 27, 2020 decision, the basis for the
granting of legal fees was that the, “Defendant must comply with the outstanding discovery and
the deposition as directed herein and that the trial will thereafter recommence”. In referencing

the trial that was recommencing, the Court was referring to the upcoming trial on equitable

 
distribution and child support for the parties’ two minor children, which was the most contested
aspect of the patties’ financial proceeding.

Hl, Shortly after being ordered to pay the legal fee award referenced herein, the
Defendant filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code and
February 3, 2020,

PROCEDURAL BACKGROUND

12. On February 3, 2020, Debtor, Kanwaldeep Kalsi, filed a voluntary petition for
relief under chapter 11 of the Bankruptcy Code. As part of this petition, the Debtor listed CJM
as a dischargeable creditor, specifically as a “disputed” debt on page 2 of form B 104 of his
chapter 11 filing and then again on page 3 of Schedule E/F wherein the debt is again listed as
disputed and erroneously noted as not being an obligation arising from separation agreement or
divorce. In neither reference to the debt does the Debtor advise the Bankruptcy Court the nature
of the claim in which discharge is sought. The relevant pages referenced herein are annexed
hereto as Exhibit “C”.

13. Thereafter, on February 26, 2020, an application was made by Namrita Purewal to
lift the automatic stays implemented under chapter 11 of the Bankruptcy Code so as to allow Ms.
Purewal’s and the Debtor’s matrimonial action to continue uninterrupted. This application was
decided March 31, 2020, with the requested relief partially granted. A copy of this decision is
annexed hereto as Exhibit “D”.

14. In or around the fall of 2020, the Debtor made a further application to convert his
chapter 11 action to a chapter 7 action under the Federal Bankruptcy Code. After reviewing all
papers submitted in support of this request, the Bankruptcy Court granted the Debtor’s

application and converted the chapter 11 case to one under chapter 7 and subsequently appointed

 
Angela Tese-Milner, Esq. as the Chapter 7 trustee. A copy of the order in question is annexed
hereto as Exhibit “I”.

15, The initial section 341 meeting of creditors is presently scheduled for February
26, 2021 at 12:00 p.m.

AS AND FOR THE FIRST CLAIM FOR RELIEF
(11 U.S.C. §523(a)(5))

16. Plaintiff repeats, realleges, and reasserts each and every allegation contained in
paragraphs “1” through “15” of this Complaint as it is set forth at length herein.

17. The debt owed to CJM is for legal fees granted to Namrita Purewal as the non-
monied spouse of the Debtor.

18, The legal fees granted to Namrita Purewal were meant to “level the playing field”
with the Debtor so that she could move forward and prosecute her claims in her matrimoniai
action, which included issues of custody, equitable distribution, as well as seeking child support
from the debtor.

19. The Owed Amount was granted to CIM so as to allow Namrita Purewal the
opportunity to use her funds to support her family as opposed to exhausting them on legal fees.

20. The Owed Amount is owed to and recoverable by CJM.

21, The Owed Amount was established by an order issued within the context of the
Debtor’s and Namrita Purewal’s divorce action.

22. The Owed Amount is a domestic support obligation of the Debtor and is therefore
non-dischargeable.

23. Consequently, Plaintiff, CJM, is entitled to an order determining that Owed
Amount, comprised of the Ordered Payment, in the amount of $75,000.00, together with

statuiory interest at nine-percent (9%) retroactive to February 27, 2020, is non-dischargeable

 
pursuant to Bankruptcy Code §523{a)(5), and a Judgment be entered against Defendant in such

amount.

AS AND FOR THE SECOND CLAIM FOR RELIEF
(11 U.S.C. §523(a)(15))

24, Plaintiff repeats, realleges, and reasserts each and every allegation contained in
paragraphs “1” through “23” of this Complaint as it is set forth at length herein.

25, CJM represents Namrita Purewal, who is the spouse of the Debtor.

26. Namrita Purewal was granted $75,000.00 in legal fees in the course of an active
divorce action against the Debtor.

27, The $75,000.00 legal fee award granted to Namrita Purewal was to be made
directly to CJM, as her attorneys,

28, The $75,000.00 legal fee award was incurred by the Debtor in the course of a
divorce by way of an order of a court of record and is therefore non-dischargeable.

29, Consequently, CIM is entitled to an order determining that the Owed Amount,
comprised of the Ordered Payment, in the amount of $75,000.00, together with statutory interest
at nine-percent (9%) retroactive to February 27, 2020, is non-dischargeable pursuant to

Bankruptcy Code §523(a)(15) and a judgment be entered against Defendant in such amount.

 
WHEREFORE, Plaintiff prays that the Court enter an order:

(a) as to the first claim for relief, determining that debt of not less than
$75,000.00, together with statutory interest is non-dischargeable pursuant
to Bankruptcy Code §523(a)(5), and a judgment be entered against
Defendant Debtor in such amount;

(b) as to the second claim for relief, determining that debt of not less than
$75,000.00, together with statutory interest is non-dischargeable pursuant
to Bankruptcy Code §523(a\(15), and a judgment be entered against
Defendant Debtor in such amount; and

{c) granting such other and different relief as the Court deems just and proper.

Dated: Hauppauge, New York
February 18, 2021 CAMPAGNA JOHNSON MADY, PC

By:

 

BryarrR. Johnson, Esq.

888 Veterans Memorial Highway
Suite 200

Hauppauge, New York 11788
(631) 737-8200

 
EXHIBIT
CA? |
"y

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK food
KANWALDEEP KALSI, Index No.1 | or Dil
Plaintiff, scr
: Plaintiff hereby designates
-against- : County of Suffolk as the att where
place of trial. Os

: SUMMONS WITH NOTICE
; IN AN ACTION FOR A DIVORCE
WITH AUTOMATIC ORDERS,
NOTICE OF HEALTH CARE
CONTINUANCE & NOTICE OF
GUIDELINE MAINTENANCE

NAMRITA PUREWAL,

Defendant,

ACTION FOR A DIVORCE
To the above named Defendant; |
i
YOU ARE HEREBY SUMMONED, to’ serve a notice of appearance on the
Plaintiff's Attorney within twenty (“20 days after the service of this Summons, exclusive of the
day of service (or within thirty (“30”) days after the service is complete if this Summons is not
personally delivered to you within the State of New York); and in case of your failure to appear,
judgment will be taken against you by default for the relief demanded in the notice set forth below.

LAW OFFICE OF sEvetT2, E80.) P.C,
By: YONATAN S, LEVOR

Attorneys for Plaintiff

17 State Street, 40" Floor to

New York, New York 10004

Dated: New York, New York
September 25, 2017

Date Summons Filed;

September °F _, 2017

The basis of venue is:

os
atin fae oon tte
Su ae

CPLR Section 509 (718) 942.4004

Plaintiff resides at: Defendant resides at
$2 Inlet Road East 67 Liberty Street #5
Southampton, New York #1968 New York, New York 10005
in the County of Suffolk. in the County of New York.

PLEASE TAKE NOTICE that in the event you fail to timely and properly serve your
Notice of Appearance on the Plaintiff’s Attomeys, a Judgment will be taken against you by default

for the relief demanded herein abave.

 

KALSE  PURRWAL

SUAPHONS WiTe Notice IN AN ACTION FOR A DHVORCE PAGE [Ors

 

 
NOTICE: THE OBJECT OF THIS ACTION AND THE RELIEF SOUGHT BY THE
PLAINTIFF HEREIN ARE AS FOLLOWS:

(a) a Judgment of Absolute Divorce, dissolving the marriage between the parties on the
grounds that the relationship between husband and wife has broken down irretrievably for
a period of at least six months and the economic issues of equitable distribution of marital
property, the payment of spousal support, the payment of child support, the payment of
counsel and experts’ fees and expenses, as well as the custody and visitation with the infant
children of the marriage have been resolved by the parties, or determined by the court and
incorporated into the judgment of divorce.

(b) a Judgment granting the Plaintiff sole Physical and Legal Custody of the parties' Two ("2")
issue, to wit;

Aviraj Singh Kalsi, born on October 12, 2015 (Age 1), and,

Adiraj Singh Kalsi, born October 12, 2015 (Age 1);
(c) a Judgment awarding the Plaintiff Child Support for the Parties’ Two ("2") infant issue;
(d) a Judgment awarding the Plaintiff Spousal Maintenance;
(e} aJudgment awarding the Plaintiff exclusive possession of the Parties' Marital Residence;

() a Judgment giving Plaintiff an equitable distribution of all the parties' marital assets,
including without limitation, all qualified/non-qualified retirement plans/assets in the name of the

Defendant;

(g) a Judgment compelling Defendant to keep in-place and in full force and effect all health
and life insurance plans available to her;

(h) a Judgment giving Plaintiff such other and further relief as the Court may deem just and
proper, including the costs and disbursements of this action;

 

KALSI V. PLIREWAL SUMMONS WITH NOTICE IN AN ACTION For A DIVORCE PAGE 2 OFS

 
AUTOMATIC ORDERS

 

PURSUANT TO DOMESTIC RELATIONS LAW §236 Part B, Section 2, as
added by Chapter 72 of the Laws of 2009, both you and your spouse (the parties) are bound by the
following AUTOMATIC ORDERS, which shall remain in full force and effect during the
pendency of the action unless terminated, modified or amended by further order of the court or
upon written agreement between the parties;

(1) Neither party shail sell, transfer, encumber, conceal, assign, remove or in any
way dispose of, without the consent of the other party in writing, or by order of the court, any
property (Including, but not limited to, real estate, personal property, cash accounts, stocks, mutual
funds, bank accounts, cars and boats) individually or jointly held by the parties, except in the usual
course of business, for customary and usual household expenses: or for reasonable attorney's fees
In connection with this action;

(2) Neither party shall transfer, encumber, assign, remove, withdraw or in any way
dispose of any tax deferred funds, stocks or other assets held in any individual retirement accounts,
401k accounts, profit sharing plans, Keogh accounts, or any other pension or retirement account,
and the parties shall further refrain from applying for or requesting the payment of retirement
benefits or annuity payments of any kind, without the consent of the other party in writing, or upon
further order of the court;

(3) Neither party shall incur unreasonable debts hereafter, including, but not limited
to further borrowing against any credit line secured by the family residence, further encumbrancing
any assets, or unreasonably using credit cards or cash advances against credit cards, except in the
usual course of business or for customary or usual household expenses, or for reasonable attomey's
fees in connection with this action;

(4) Neither party shall cause the other party or the children of the marriage to be
removed from any existing medical, hospital and dental insurance coverage, and each party shall
maintain the existing medical, hospital and dental insurance coverage in 1011 force and effect:
and,

(5) Neither party shall change the beneficiaries of any existing life insurance
policies, and each party shall maintain the existing life insurance, automobile insurance,
homeowners and renters insurance policies in full force and effect,

NOTICE:
Notice concerning continuation of health care coverage as required by DRL Section 255(1):
PLEASE TAKE NOTICE that once the judgment is signed in this action, both you and your spouse

may or may not be eligible to be covered under the other party's health insurance plan, depending
on the terms of the plan.

 

KALSI V. PUREWAL SUMMONS WITH NOTICE IN AN ACTION For A DIVORCE PAGE 3 OF 4

 
NOTICE OF GUIDELINE MAINTENANCE

If your divorce was commenced on or afier January 25, 2016, this Notice is required
to be given to you by the Supreme Court of the county where your divorce was filed to comply
with the Maintenance Guidelines Law ([S. 5678/A. 7645], Chapter 269, Laws of 2015) because
you may not have counsel in this action to advise you. It does not mean that your spouse (the
person you are married to) is secking or offering an award of “Maintenance” in this action.
“Maintenance” means the amount to be paid to the other spouse for support after the divorce
is final.

You are hereby given notice that under the Maintenance Guidelines Law (Chapter
269, Laws of 2015), there is an obligation to award the guideline amount of maintenance on income
up to $178,000 to be paid by the party with the higher income (the maintenance payor) to the party
with the lower income (the maintenance payee) according to a formula, unless the parties agree
otherwise or waive this right. Depending on the incomes of the parties, the obligation might fall
on either the Plaintiff or Defendant in the action.

. There are two formulas to determine the amount of the obligation. If you and your
spouse have no children, the higher formula will apply. If there are children of the marriage, the
lower formula will apply, but only if the maintenance payor is paying child support to the other
spouse who has the children as the custodial parent. Otherwise the higher formula will apply.

Lower Formula

1-Multiply Maintenance Payor's Income by 20% .

2~ Multiply Maintenance Payee's Income by 25% ,

Subtract Line 2 from Line 1: = Result 1

Subtract Maintenance Payee’s Income from 40 % of Combined Income* = Result 2.

Enter the lower of Result 2 or Result 1, but if less than or equal to zero, enter zero.

THIS IS THE CALCULATED GUIDELINE AMOUNT OF MAINTENANCE WITH THE

LOWER FORMULA
Higher Formula

1-Multiply Maintenance Payor’s Income by 30%

2- Multiply Maintenance Payee’s Income by 20%

Subtract Line 2 from Line 1= Result I

Subtract Maintenance Payee’s Income from 40 % of Combined Income*= Result 2

Enter the lower of Result 2 or Result 1, but if less than or equal to zero, enter zero

THIS 1S THE CALCULATED GUIDELINE AMOUNT OF MAINTENANCE WITH THE
HIGHER FORMULA

*Combined Income equals Maintenance Payor’s Income up to $178,000 plus Maintenance
Payee’s Income

Note: The Court will determine how long maintenance will be, paid in accordance with the
Statute.

(Rev. 1/31/16}

 

Kabsi ¥. PUREWAL SUMMONS WITH Notice IN AN ACTION For A DIVORCE PAGE 4 OFA

 
NOTICE CONCERNING CONTINUATION OF
HEALTH CARE COVERAGE

(Required by section 255(1) of the Domestic
Relations Law)

PLEASE TAKE NOTICE that once a judgment of divorce is
signed in this action, both you and your spouse may or may not
continue to be eligible for coverage under each other’s health
insurance plan, depending on the terms of the plan.

 

 

Kats! V. PUREWAL SUMMONS WITH NOTICE IN AN ACTION FGR A DIVORCE PAGE 5 oF §

 
Index No.:
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

KANWALDEEP KALSI.

Plaintiff,

- agailst -

NAMRITA PUREWAL,
Defendant.

 

SUMMONS WITH NOTICE

 

THE LEVORITZ LAW GROUP
Atiomeys for Plaintiff
17 State Street, 40" Floor
New York, New York 70004
(718) 942-4004

 

NOTICE OF ENTRY: ; , .
Sir. Please take notice that the within is a true copy of an Order duly entered in the office of the clerk of the
within named Court on 2017.

Dated: New York, New York
. THE LEVORITZ LAW GROUP
Attorneys for Plaintiff
17 State Street, 40" Floor
New York, New York 10004
(718) 942-4004

 

SIGNATURE PURSUANT TO NYCRR: The Altached Motion Is Hereby Affirmed
_ Pursuant To NYCRR Rule 130 - 1.1-a:

 

YONATAN S. LEVORITZ, ESQ,
Date: September, 2017

 

ACKNOWLEDGMENT OF IN-HAND SERVICE:
In-Hand Service of the within document is hereby acknowledged on this - day of
, 2017, at am/pm., . :

 

 

 

 
EXHIBIT
‘RB 9
SUPREME COURT-STATE OF NEW YORK
. LAS, PART 35 - SUFFOLK COUNTY

INDEX NO,:.05035/2017

 

 

PRESENT: Submit Date: January 22, 2020

. Motion Sequence: 17, 19
HON. DEBORAH POULOS Mot D
Justice of the Supreme Court

one wma ae annvennnemssnmitn x PLAINTIFE’S ATTORNEY:
KANWALDEEP KALSI The Levoritz Law Firm
140 Boadway, 46"" Floor
Plaintiff New York, New York 10005
mo (718) 942-4004
~against-.

DEFENDANT’S ATTORNEY:

Campagiia Johnson, P.C,

NAMRITA PUREWAL 888 Veterans Memorial Highway, Suite 200
Hauppauge, New York 11788

Defendant, (631) 737-8200

me = ——= nt at %

 

 

 

Plaintiffhaving moved by Order to Show Cause dated November 1, 2019 seeking an
order pursuant to CPLR§ 3124 compelling Defendat to comply with discovery and appear for a
deposition, pursuant to CPLR §3 126 sanctioning defendant, pursuant to CPLR §2201 staying the trial,
pursuant to CPLR§2221, DRL§236(B) and DRL§240,° granting him leave to renew, reargue or
inodify this Court’s September 5, 2019 Order and for the release of funds being held in Defendant’s
altorney’s esctow account for the payment of the mortgage on the Southampton property and
Defendant having submitted a Cross Motion seeking, infer alia, an-order pursyant to CPLR§2221
granting her leave to renew or reargue this Court’s September 5, 2019 Order and the Order to
Show Cause dated June 20, 2019, and if granted , awarding Defendant $265,000.00 in counsel fees
and an additional $50,000.00 in counsel fees, and Plaintiff having submitted Opposition and Reply
and Defendant having waived her right to submit a Reply,and the Court having given due
deliberation , finds as follows: :

Plaintiff brought his Order to Show Cause on November 1, 2019, several days before the trial
was fo commence, The trial which was scheduled at the request of Plaintiff's prior counsel,
commenced on November 6, 2019, The Court notes that there have been 19 motions filed in this
case and there was an over two week custody trial before Justice Quinn that ultimately settled. Most
of the relief requested in both applications has been already decided by or previously raised to this
Court. Based upon the acrimony between the parties and the continued motion practice, it is
imperative that this case proceed to trial.

The Court notes that during the conference on January 21, 2020 it was providing the
attorneys with a copy of the decision and Plaintiff's attorney advised that the parties had agreed to

ae

 

sescuth eemaatrnnudt tessa ate ene oe ate sate

 

 

 
adjourn the motions for the submission of additional papers. The Court reviewed Plaintiff's
Opposition and Reply which.consists of a 25 page affirmation and Exhibits 71 through 76,

With regard to Plaintiff's request for a stay of the trial and to compel Defendant to comply
with discovery and appear for a deposition, this Court directs Defendant to provide responses to
Plaintiff's outstanding discovery demands, to the extent not previously provided, within 45 days of
the date of this Order, The depositions of both parties shall be concluded within 65 days of the date
of this Order, Additionally to the extent not provided , Plaintiff shall foward to Defendant’s attorney
the authorizations set forth in Justice Quinn’s Order dated March 29, 2018 within 10 days of the date

of this Order with the Defendant signing and returning the authorizations to Plaintiff's attorney -

within 10 days of receipt of the authorizations, The Court directs that the deposition of each party
shail be no longer than 1 full day, with the depositions beginning at 9:30 am and ending at 5:00 pm,
In the event of any issues regarding the discovery, the authorizations or the scheduling of the
depositions pursuant to this Ordet, the attorneys shall immediately advise the Court so a conference
call can be scheduled to resolve any such issues,

The Plaintiffs request to stay the trial is granted to the extent that the parties shall appear for
a conference on February 4, 2020 to schedule the continuation of the trial. Within 10 days of the
conclusion of the depositions, Plaintiff's attorney shall file an Amended Note Of Issue and
Certificate of Readiness, confirming discovery has been concluded, This Court will not permit any
further delays of the trial,

. "A motion for leave to renew is addressed to the sound discretion of the court (Singh v Avis

Rent A Car Sys., Inc. 119 AD3d 768, 771, 989 N.Y,S.2d 302 [2d Dept 2014] internal citations
ontitted), CPLR 2221 provides in pertinent part that a motion for leave to.renew “shail be based
upon new facts not offered on the prior motion that would change the prior determination [and] . .
. shall contain reasonable justification for the failure to présent such facts on the prior motion" (see

also United Med, Assoc, PLLC v Seneca Ins, Co,, Iite,, 125 AD3d 959, 5 NYS3d 164 [2d Dept —

2015}; Mater of O'Gorman v O'Gorman, 122 AD3d 744, 995 N.Y.S.2d 230 [2d Dept 2014)).
However, a motion for leave to renew "is not a second chance freely given to parties who have not
exercised due diligence in making their first factual presentation" (Coccia v Liotti, 70 AD3d 747,
753, 896 N.Y.S.2d 90 [2d Dept 2010] internal quotations omitted; see also Doviak v Finkelstein
& Partners, LLP, 90 AD3d 696, 700-701, 934 N.Y.S,2d 467[2d Dept 2011]).

"A motion for leave to reargue shall be based upon matters of fact or law allegedly
overlooked or misapprehended by the court in determining the prior motion, but shall not include
any matters of fact not offered on the prior motion " (Grimm vy Bailey, 105 AD3d 703, 704, 963
- NYS2d 277 [2d Dept 2013], quoting CPLR 2221 [d] [2]; see Matter of American Alternative Ins.
Corp. v Pelszynski, 85 AD3d 11457, 1158, 926 NYS2d 640 [2d Dept 2011], leave denied 18 NY3d
803, 938 NYS2d 861 [2012]). "While the determination to grant leave to reargue a motion lies
within the sound discretion of the court, a motion for leave fo reargue is not designed to provide an
unsuccessful party with successive opportunities to reargue issues previously decided, or to present
arguinents different from those originally presented" (fatter of Anthony J. Carter, DDS, P.C. v
Carter, 81 AD3d $19, 820, 916 NYS2d 821 [2d Dept 2011] effations and internal quotations
omitted),

 

emmy et fps ten erases ames Mate 8

 

 
With regard to Plaintiff's request to renew, reargue or modify this Court’s September 5, 2019
Order, the Court has reviewed the arguments and extensive exhibits in Plaintiff's submissions and
Defendant’s Opposition and finds that the moving papers herein fail to demonstrate that the Court
overlooked or misapprehended the relevant facts or misapplied any controlling principle of law in
reaching its prior determination nor has Plaintiff submitted any new facts which would warrant this
Court to modify it’s prior Orders, (see CPLR 2221 [d][2]; Mooney v Vecchio, 305 AD2d 415, 758,
NYS2d 506 [2d Dept 2003);

With regard to Defendant’s request to renew or reargue this Court’s September 5, 2019
_ Order and the June 20, 2019 Order to Show Cause, the Court is granting that application to the extent
of awarding Defendant additional interim counsel fees in the amount of $75,000.00 payabie by
Plaintiff directly to Defendant’s attomey within 30 days of the date of this Order, In reaching it’s
decision, the Court has taken into consideration, amongst other things, that Defendant must comply
with the outstanding discovery and the depositions as directed herein and that the trial will soon
thereafter recommence, The Court determines Plaintiff is the monied spouse, The Court has also
relied upon DRL §237, which reads in pertinent part:

(a) In any action or proceeding brought... for a divorce...the court may direct either
spouse.,.to pay counsel fees,,..directly to the attorney of the other spouse to enable the
other party to carry on or defend the action of proceeding as in the court’s direction,
justice requires, having regard to the circumstances of the case and of the respective
parties, There shall be rebuttable presumption that counsel fees shall be awarded to
the less monied spouse. ,,Both parties to the action or proceeding and their respective
attorneys, shall file an affidavit with the court detailing the financial agreement
between the part and the attorney. Such affidavit shall include the amount of any
retainer, the amounts paid and still owing thereunder, the hourly amount charged by
the attorney, the amounts paid, or to be paid, any experts, and any additional costs,

disbursements ot expenses. Any applications for fees and expenses may be
maintained by the attorney for their spouse in his own name in the same proceeding,

Payment of any retainer fees to the attorney for the petitioning party shali not
preclude any awards of fees and expenses to an applicant which would otherwise be

. allowed under this section,

The purpose of a counsel fee award is to level the playing field between the monied and less-
monied spouse, DRL §237; Saunders v, Guberman, 130 A.D.3d 510(1" Dept. 2015), A counsel fee
application under this section of the statute does not require a showing of indigency (De Cabrer v.
Cabreva-Rosete, 70 N.Y.2d 879 (1987)), but rather that counsel fees be awarded to the less monied
spouse, Mizrahi-Sroury. Srour, 138 A.D.3d 801 (2", Dept, 2016); Matter of Dempsey v. Arregtado,
95 A.D.3d 1388 (3 Dept. 2012),

 

With regard to the Southampton property, as Plaintiff was paying the mortgage on that
property, his continued payment was not nor did not have to be addressed as the status quo was fo
be maintained,

Plaintiff herein simultaneously argues his support obligations are excessive and the

continuation of the trial should be delayed. The best remedy for an perceived inequities in the
pendente lite decision or any other prior Orders is a speedy trial. Barone y. Barone, 41 A.D.3d 623

-3-

 

 

 

 

 
(2" Dept. 2007)
NOW, it is

ORDERED, that Plaintiff's request for order pursuant to CPLR§ 3124 compelling Defendant _
to comply with Plaintiff's discovery demands and appear for a deposition is granted to the extent
Defendant shall provide the remaining responses to Plaintiff’s outstanding discovery demands
within 45 days of the date of this Order; and it is further,

ORDERED, that Plaintiff shall forward to Defendant’s attorney the authorizations set

_ forth in Justice Quinn’ s Order dated March 29, 2018 within 10 days of the date of this Order with
the Defendant signing and returning the authorizations to Plaintiff's attormey within 10 days of
receipt of the authorizations; and it is further,

ORDERED, that the depositions of both parties shall be concluded within 65 days of the
date of this Order and each party’s deposition shall be no longer than 1 full day, with the
depositions beginning at 9:30 am and ending at 5:00 pm.; and it is further,

ORDERED, that Plaintiff's request for leave (o reargue, renew or modify this Court’s
September 5, 2019 Order is denied and it is further,

ORDERED, that Defendant’s request for leave to reargue or renew this Court’s
September 5, 2019 Order is granted to the extent, Defendant is awarded $75,000.00 in counsel
fees payable by Plaintiff directly to Defendant’s attorrieys, Campagna Johnson, P.C,, within 30
days of the date of this Order, which award is without prejudice to seek additional fees; and it is
firther,

ORDERED, the parties and counsel shall appear for a conference before this Court on
February 4 , 2020 to schedule the continuation of the trial and the parameters of discovery; and it
is further

ORDERED, that all other relief not addressed herein is deemed DENIED.

The foregoing constitutes.the Order of this Court,

Dated: Central Islip, New York

January 27, 2020
HON, DEBORAH POULOS, 38,C.

 

 

 

 
EXHIBIT
6 C 9
20-10330-mg Doci Filed 02/03/20 Entered 02/03/20 14:38:25 Malin Document

Kanwaideep Singh Kats|

Pg 9 of 60

Case number (if known}

 

Debtor 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

What Is the nature of the clalm? Credit Card $ $4,046.00
Amex
Correspondence/Bankruptey As of tiie date you file, the claim Is; Ghack all that apply
Po Box 984540 Tf] —Contingant
El Paso, TX 79990 0. Unliquidated
O Disputed
= None of the above apply
Doas the creditor have a {ian on your property?
a No
Contact C] Yes, Total clalm (secured and unsecured) $ ae
Value of securily: ~$
Contacl phone Unsecured clalm $
What Is the nature of the claim? Credit Card $ $4,906.00
Amex/Bankruptey
Correspondence/Bankruptoy As of the date you fila, the claim is: Check all that apply
Po Box 981540 Tl — Contingent
El Paso, TX 79988 0 Unilquidatad
oO Disputed
a None of the above apply
Does the creditor have a ilen on your property?
a No
Contact Gl Yes. Total claim (secured and unsecured) $
Value of seourlly: ~$
Conlact phone Unsecured clalm $
What Ia the nature of tha clalm? $ $75,000.00
Campagna Johnson, P.C,
888 Veterans Memorial Highway As of tha date you file, ihe claim is: Check all that apply
Sulte 200 Oo Contingent -
Hauppauge, NY 41788 0 Untiquidated
a Disputed
6 None of the above apply
Deas the creditor have a {len on your property? ;
a” No
Conlact O Yes. Total clalm (secured and unsacurad} $
Value of security: -$
Gonlact phone Unsecured clalm $
What Is the nature of the claim? Credit Card $ $60,756.00

fe Chase Card Services

Attn: Bankruptey
Po Box 15298
WHmington, DE 19856

 

B 104 (Offclal Form 104}

Software Copyright (a) 1996-2019 Bast Case, LLG - wiaybostcase,com

 

As of the date you file, the alalm is; Check all (hat apply
Oo

Contingent
oO Unilquidatad
O Disputed
gl None of the above apply

Doas the creditor have a flen on your property?

For Individual Chaptor 44 Ganosi List af Groditers Who Have tho 20 Largest Unsecured Glalma

Page 2

Boat Casa Bankreplcy

 

 

 

 
20-10330-mg Doci Filed 02/03/20 Entered 02/03/20 14:38:25 Main Document

Pg 31 of 60

Bebtor1 Kanwaldeap Singh Kalsl Casa number (1 known)

 

 

| 4.6 Campagna Jahnson, P.C, Last 4 digits of account numbor

____.. $78,000.00

Nonprority Creditors Name

686 Veterans Memorial Highway
Sulte 200

Hauppauge, NY 14788

Number Straat Cily State Zip Coda

Witsoe Inourrod the debt? Chack one.

When waa the dobt Inourred?

 

As of the date you file, the ojaim is: Chack all Unat apply

MI Debtor 4 only i centingent

21 Dabter 2 only [J Untiquidated

(1 debtor 4 and Dabtor 2 only a Disputed

1 At least one of the debtor and another Type of NONPRIORITY unscoured olalm:
D student leans

O) check if this clalm Is fora community
dabt
Ie the alam subject {o offact?

IZ obligations arising out of a separation agreement or divorce that you did not
report ae prlosly clalms

 

 

 

 

 

 

 

 

 

 

 

 

Bi ivto [1] Dabts to pansion or profit-sharing plans, and olher simlar debts
Dyes WF othor, Specify
4.6 Capitaf One / Saks F Last 4 digits ofaccount number 5387 $729.00
Nonprtority Creditors Name OO
Attn: Bankruptay Opened 04/18 Last Active
Po Box 30285 When was the debt incurred? 4/17/20
Salt Lake City, UT 84430
Number Streei Ciy Slate Zip Coda As of ihe data you filo, the olatm Ja: Chack all thal apply
Who incurred the debt? Chack one.
WH bebtor 1 only CD contingent
1 pebtor 2 onty C] Unilquidated
1 Debtor 4 and Debtor 2 enty Cl oieputed
1] At fanst one of the debtors and another Type of NONPRIORITY ungectred olalm:
1] Check if this claim ts for a communtty [} student ioans
dabt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subjact te offaat? Taport as prority claints
Mino (2 Dabte to pension or profit-sharing plane, and other similar debis
O Yor Mi other, Spectiy Credit Card
| AT Chase Card Servicas Last 4 digits of account number 3978 $50,756.00
Nonpriority Creditor's Name
Atta: Bankruptcy Opened 06/16 Last Active
Po Box 45298 Whon was the dobt incurred? = 1/03/20
Wiimington, DE 49850
Number Siveet Clty State Zip Code As of the date you file, the alatm fa: Check all that apply
Who Incurred the debt? Check ona,
WW Debtor 1 oniy Ti contingent
C1 babter 2 only 0 unitquidated
(7 Debtor 4 and Debtor 2 only 1 Disputed
C] Atleast one of the debtors and another Typo of NONPRIORITY unsecured alalni:
OO] check If this clalm Is for a community O Student foans
dent 1 obtigattons arising out of a separation agreement or divoree thal you did not
is tha claim subjeat to offset? raporl as prlority claims
ME no (2 pants to pansion of profit-sharing plans, and olor similar dabis
EF] Yes M otne:. Spoclfy Credit Card
Offical Form 106 E/F Schedule E/F: Groditors Who Have Unsecured Claims Page J ofS
Sofware Copyright (o} (696-2018 Hes! Case, LLG + www. begleasa,com Bost Caso Banknupicy

 

 
EXHIBIT
‘I) 9
20-10330-mg Doe27 Filed 03/31/20 Entered 03/31/20 07:56:42 Main Document
gilofil

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

ne Renn enn nen nen enn ene een enn 4
Tn re;
NOT FOR PUBLICATION
KANWALDEEP SINGH KALSI,
Chapter 11
Debtor. Case No, 20-10330 (MG)
POT MM eee ee ee ee gee eee ee eee eee ee eee ep eeeeeenseren xX

MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
PART MOTION TO LIFT THE AUTOMATIC STAY

APPEARANCES:

MACCO LAW GROUP, LLP
Aitorneys for Namrita Purewal

2930 Express Drive South, Suite 109
Islandia, NY 11749

By: Cooper J, Macco, Esq,

LAW OFFICES OF ALLA KACHAN, P.C.
Altorneys for Debtor

3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235

By: Alla Kachan, Esq.

MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

Namgita Purewal (“Purewal”) moves the Court for the entry of an order granting relief
from the automatic stay, as necessary, to permit the continuation of a divorce action against
Kanwaldeep Singh Kalsi (“Kalsi” or “Debtor”), (“Motion,” ECF Doc, # 9-1.) Purewal believes
that adjudication of the Divorce Action (as defined below) is necessary to determine (a) the
extent of the Debtor’s interest in substantially ail of the Debtor’s assets; (b) the value of

Purewal’s interest in substantially all of the Debtor's assets; (c) a property distribution of marital

 

 
20-10330-mg Doc 27 Filed 03/31/20 Entered 03/31/20 07:56:42 Matin Document
Pg 2 of 11

assets, if any, by the Debtor to Purewal; and (d) domestic support obligations, if any, owed by
the Debtor to Purewal. (Motion § 18.)

On March 23, 2020, the Debtor filed a limited objection to the Motion. (“Objection,”
ECF Doe. #23.) On March 26, 2020, after the objection deadline had passed, the Debtor filed an
amended objection to the Motion. (“Amended Objection,” ECF Doc. #25.) The Debtor argues
that the automatic stay should only be partially lifted, so that the state court can make a
determination regarding permanent child support and property division. Ud. J 16.) However, the
Debtor argues that the automatic stay should be maintained to the extent of property distribution
and that the Court should retain exclusive jurisdiction over the property of the Debtor once his
interest is determined. (Id.)

For the reasons set forth below, the Motion is GRANTED IN PART AND DENIED IN
PART, The relief granted by the Court is limited to the following: (1) granting relief from the
automatic stay to determine the interests of the Debtor and Purewal in marital property and the
Debtor’s permanent domestic support obligations and (2) retaining jurisdiction over distribution
of property of the Debtor’s estate.

I BACKGROUND

In 2017, Kalsi commenced a divorce actlon in the Supreme Court of New York, County
of Suffolk (the “Divorce Action”). (Motion § 6.) On August 5, 2019, the court in the Divorce
Action entered a pendente life order (“Pendente Lite Order,” ECF Doc. # 9-2) requiring Kalsi to
(a) remit payment on account of the mortgage, homeowner’s insurance, and electric utilities on
real property located at 67 Liberty Street, New York, NY (the “Property”) in lieu of spousal
maintenance and (b) remit $600 per month to Purewal for child support. Ud. 7.)

On February 3, 2020, Kalsi filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. (“Petition,” ECF Doc. #1.) On March 9, 2020, the Debtor filed an amended
20-10330-mg Doc27 Filed 03/31/20 Entered 03/31/20 07:56:42 Maln Document
Pg 3 of 11

petition, amending his answer to question {[, indicating that he now rents his residence.
~ (“Amended Petition,” ECF Doc, # 13, at 3,) The Debtor did not list any domestic support
obligations on the Petition or Amended Petition. (Petition at 16, 37, 41.) On the filing date,
however, the Debtor was obligated to pay Purewal pursuant to the Pendent Lite Order $600.00
for child support and to remit payment for the mortgage, homeowner’s insurance, and electric
utilities for the Property on a monthly basis.’

A, The March Hearing

On March 4, 2020, the Court held an initial status conference (“March Hearing”), The
Court inquired if there were any non-dischargeable arrears on matrimonial related payments for
domestic support obligations or division of property, (March Hr’g at 1:18:57.) The Debtor
acknowledged that he owes arrears, including child support, but said he did not know the
amount, (id, at 1:19:38-21:18,.) However, again, the Debtor’s Schedules do not list the Debtor’s
domestic support obligations. The Court instructed Debtor’s counsel to file a status letter
explaining the payments Debtor is obligated to make pursuant to orders of the matrimonial court,
(id. at 1:21:30.) On March 13, 2020, the Debtor’s counsel filed the status letter. (Status.
Letter,” ECF Doc, #19.) According to the Status Letter, at a matrimonial hearing held on March
11, 2020, the Debtor was directed to pay monthly child support to Purewal in the amount of
$5,000-6,000 and no maintenance. (/d.) Debtor is appealing the ruling. (2d)

B Purewal’s Motion

On February 26, 2020, Purewal filed the pending Motion seeking entry of an order
granting relief from the automatic stay as necessary to permit the continuation of the Divorce

Action against the Debtor. As previously stated, Purewal believes that adjudication of the

 

i The Debtor did not include this information in his Schedules, as required, The Debtor is hereby Ordered to
amend his Schedules within 14 days of the date of this Opinion.

 
20-10330-mg Doc 27 Filed 03/31/20 Entered 03/31/20 07:56:42 Main Document
Pg 4ofii

Divorce Action is necessary to determine (a) the extent of the Debtor’s interest in substantially
all of the Debtor's assets; (b) the value of Purewal’s interest in substantially all of the Debtot’s
assets; (c) a property distribution of marital assets, if any, owed from the Debtor to Purewal; and
(d) domestic support obligations, if any, owed from the Debtor to Purewal, Ud, 418.)

Purewal atgues that cause exists to lift the automatic stay. Ud. 20.) Purewal’s Motion
did not utilize the Sonnax factors for support. However, Purewal asserts generally that the
findings of the state court in the Divorce Action regarding domestic support obligations and
marital property distribution will ultimately impact the Debtor’s ability to fund a plan of
reorganization. (Jd, 4 19.)

Cc. Debtor’s Objection and Amended Objection

The Debtor’s Objection and Amended Objection argue that the automatic stay should
only be partially lifted, so the state court can make a determination regarding permanent child
support and property division in the Divorce Action. (Amended Objection 16.) The Debtor
submits that the automatic stay should be maintained to the extent of property distribution and
the Court should retain exclusive jurisdiction over the property of the Debtor once his interest is
determined. (/d.) While the Debtor listed the Sonnax factors in the Amended Objection, the
Debtor did not actually utilize the factors to support his argument. (Jd, $10.) Instead, the Debtor
focused on the purpose of the automatic stay and the importance of bringing all disputes within
the jurisdiction of the bankruptcy court. Ud. {{ 6-7.)

HI LEGAL STANDARD

 

A. The Scope of the Automatic Stay in Domestic Relations Matters
The commencement of a bankruptcy case imposes an automatic stay on “the

commencement or continuation, including the issuance or employment of process, of a judicial,

 
20-10330-mg Doc 27 Filed 08/31/20 Entered 03/31/20 07:56:42 Main Document
q5o0

administrative, or other action or proceeding against the debtor that was or could have been
commenced before the commencement of the case.” 11 U.S.C. § 362{a)(1), However, section
362(a)(1) of the Bankruptey Code “does not stay proceedings brought by the debtor, although it
might stay counterclaims or crossclaims against the debtor in such proceedings.” 1 COLLIER
FAMILY LAW AND THE BANKRUPTCY CODE { 5.03 (2019).
The commencement of a bankruptcy case does not operate as a stay “of the
commencement ot continuation of a civil action or proceeding ., . for the dissolution of a
marriage, except to the extent that such proceeding seeks to determine the division of property
that is property of the estate...” 11 U.S.C. § 362(b)(2)(A)Civ). Thus, “a divorce proceeding is
automatically stayed only to the extent it seeks a property division that affects property of the
estate.” { COLLIER FAMILY LAW AND THE BANKRUPTCY CODE { 5,03 (2019),
B. Lifting the Automatic Stay
Pursuant to section 362(d) of the Bankruptcy Code, a party in interest oan seek relief
from the automatic stay, Section 362(d), in relevant part, provides:
On request of a party in interest and after notice and a hearing, the
court shall grant relief from the stay provided under subsection (a)
of this section, such as by terminating, annulling, modifying, or
conditioning such stay —-
(1) for cause including the lack of adequate protection of an interest
in property of such party in interest;

11 U.S.C. § 362¢d),
1, Relief from the Automatic Stay for Cause

The Second Circuit has observed that “[n]either the statute nor the legislative history

defines the term ‘for cause,’” Jn re Sonnax Indus. Inc, v. Tri Component Prods, Corp. (In re

Sonnax Indus., Inc.), 907 F.2d 1280, 1285 (2d Cir, 1990), However, the court in Sonnax

 
20-10330-mg Doc27 Filed 03/31/20 Entered 03/31/20 07:56:42 Malin Document
Pg 6 of 11

identified several factors to be considered in deciding whether cause exists to lift the automatic
stay to allow litigation to proceed in another forum, as follows:

(1) whether relief would result in a partial or complete resolution of the
issues; (2) lack of any connection with or interference with the bankruptcy
case; (3) whether the other proceeding involves the debtor as a fiduciary;
(4) whether a specialized tribunal with the necessary expertise has been
established to hear the cause of action; (5) whether the debtor’s insurer has
assumed full responsibility for defending it; (6) whether the actlon primarily
involves third parties; (7) whether litigation in another forum would
prejudice the interests of other creditors; (8) whether the judgment claim
arising from the other action is subject to equitable subordination; (9)
whether movant’s success in the other proceeding would result in a judicial
lien avoidable by the debtor; (10) the interests of judicial economy and the
expeditious and economical resolution of litigation; (11) whether the parties
are ready for trial in the other proceeding; and (12) impact of the stay on the
patties and the balance of harms.

Id. at 1286. Not all of the factors are relevant in every case, and “cause” is a broad and flexible
concept that must be determined on a case-by-case basis.

2, Relief from Stay to Pursue Litigation to Divide Marital Property

Courts have “granted relief from the stay to allow the state court to determine the extent

of the interests of the debtor and nondebtor spouses .. . in marital property or to determine the
amount of the nondebtor spouse's property settlement claims, so that such claims or interests
could then be provided for under the bankruptcy distribution scheme,” 1 COLLIER FAMILY LAW
AND THE BANKRUPTCY CODE §] 5.06 (2019); see In re White, 851 F.2d 170, 174 (6th Cir, 1988)
(affirming the bankruptcy court’s decision to lift the stay to allow divorce proceedings brought
by [debtor's] wife to proceed in state court), As noted by one bankruptey court:

In New York, matrimonial courts have long been empowered, in connection

with divorce actions, to determine the Issues of title to property and to make
directions pertaining to the possession of property.

Federal courts, including bankruptcy courts, ordinarily defer to the state
courts in matrimonial matters to promote judicial economy and out of

 

 
20-10330-mg Doc27 Filed 03/31/20 Entered 03/31/20 07:56:42 Main Document
Pg 7o

respect for the state courts? expertise in domestic relations issues. ... New
York’s state courts are more familiar with the concepts of marital property
and how to apply the statutory and discretionary factors that govern
equitable distribution, Bankruptcy courts, on the other hand, rarely interpret
or apply the equitable distribution statute,

Inve Cole, 202 B.R, 356, 362 (Bankr, S.D.N.Y, 1996) (citations omitted),

However, while courts have “allowled] the state court to decide the interests and claims
of the marital partners... , [courts] reserve] the right to distribute all property of the bankruptcy
estate.” 1 COLLIER FAMILY LAW AND THE BANKRUPTCY CODE § 5.06 (2019); see Jn re Cole, 202
BR, at 362 (“The bankruptcy court can Limit stay relief to the liquidation of the amount of the
Purewal’s unsecured claim, and require her to return to the bankruptcy court to enforce her
judgment through the claims allowance process,”); Jn re Taub, 413 B.R. 35, 66 (Bankr, E.D.N.Y,
2009) (“[S]tay relief may be granted to permit the matrimonial court to decide the issues before
it, including the issue of equitable distribution, but only up to the entry of judgment.”).

I. DISCUSSION

A. The Automatic Stay Only Partially Applies to the Divorce Action

The Debtor commenced the Divorce Action against Purewal. Section 362(a)(1) “does
not stay proceedings brought by the debtor...” 1 COLLIER FAMILY LAW AND THE
BANKRUPTCY CODE ¥ 5.03 (2019), The commencement of a bankruptcy case does not operate as
a stay “of the... continuation of a civil action or proceeding .. . for the dissolution of a
marriage, except to the extent that such proceeding seeks to determine the division of property
that is property of the estate....” 11 U.S.C. § 362(b)(2)(A)(iv). Here, Purewal is not only
asking for relief from the automatic stay in order for the Divorce Action to continue, but is also

seeking relief from the automatic stay so the state court can divide and distribute marital assets,

(Motion { 18.) The Court holds that section 362(a)(1) does not stay continuation of the Divorce

 
20-10330-mg Doc27 Filed 03/31/20 Entered 03/31/20 07:56:42 Main Document
Pg Go

Action in state court as to the dissolution of Kalsi’s and Purewal’s marriage. However, section
362(a)(1) does apply to the division of property in the Divorce Action, so it is necessary for the
Court to determine if cause exists to lift the automatic stay,
B. Cause Icxists to Partially Lift the Automatic Stay for the Determination of
Debtor and Purewal’s Interest in Estate Property, but the Stay is Maintained
as It Relates to Property Distribution .
An analysis of the applicable Sonnax factors demonstrates that cause exists to partially

lift the automatic stay as to the Divorce Action for the state court to determine the parties’

property interests but not to distribute the property,

1, Sonnax Factor 1: Relief Would Result in a Partial or Complete Resolution
of the Issues

The first Sonnax factor is whether stay relief would result in a partial or complete
resolution of the issues. Purewal and the Debtor agree that lifting the automatic stay for the
determination of financial obligations and equitable distribution in the Divorce Action would
support the resolution of significant open issues in the Debtor's bankruptcy case. (Motion ¥ [8;
Amended Objection J £6,) The Debtor will be unable to pursue a plan of reorganization until the
interests of Kalsi and Purewal are determined in the Divorce Action, Accordingly, the Court

finds that this factor weighs in favor of limited relief from the automatic stay.

2, Sonnax Factor 2: Lack of Any Connection or Interference with the
Bankruptcy Case

The second Sonnax factor is whether there is a lack of any connection with the
bankruptcy case, and whether stay relief would interfere with the bankruptcy case. Neither
Purewal nor the Debtor argue that there is a lack of any connection between the Divorce Action
and Debtor’s bankruptcy case. The Debtor is clearly a central party in both this bankruptcy case

and the Divorce Action. The determination of the parties’ rights in the Divorce Action do not

 

|
|
|
|
|
|
|

 
20-10330-mg Doc 27 Filed 03/31/20 fntered 03/31/20 07:56:42 Main Document
Pg 90

interfere with this bankruptcy case, On the contrary, Debtor’s bankruptcy case cannot move
forward with a plan of reorganization until the interests of both parties are determined in the
Divorce Action. Accordingly, the Court finds that this factor weighs In favor of limited relief
from the automatic stay.

3, Sonnax Factor 4: The State Court is a Specialized Tribunal with the
Necessary Expertise to Hear the Divorce Action

The fourth Sonnax factor is whether a specialized tribunal with the necessary expertise
has been established to hear the cause of action. Here, the state court is presiding over the
Divorce Action to determine the parties’ matrimonial issues brought before it, Jn re Cole, 202
BR. at 362 (“In New York, matrimonial courts have long been empowered, in connection with
divorce actions, to determine the issues of title to property and to make directions pertaining to
the possession of property.”) (citations omitted), Accordingly, the Court finds that this factor

weighs in favor of limited relief from the automatic stay.

4, Sonnax Factor 7: Litigation in State Court Would Not Prejudice the
Interests of Other Creditors

The seventh Sonnax factor is whether litigation in another forum—here, the Supreme
Court, Suffolk County—would prejudice the interests of other creditors, Purewal argues that
“any findings in State Court would affect the Debtor’s ability to fund a plan of reorganization
under chapter 11... .” (Motion ¢19,) There is an obvious impact on the interests of creditors !
by any determination made in the Divorce Action regarding property of the estate. Further, the
Debtor argues generally that the automatic stay should be kept in place in order to “promote
equal creditor treatment....” (Amended Objection { 8.)
In order to protect creditors’ interest, courts have limited the scope of stay relief. ‘Thus,

while courts have “allow[ed] the state court to decide the interests and claims of the marital

 
20-10330-mg Doc27 Filed 03/31/20 Entered 03/31/20 07:56:42 Main Document
Pg 10 of 11

partners... , [bankruptcy courts] reserv[e] the right to distribute all property of the bankruptcy
estate,” 1 COLLIER FAMILY LAW AND THE BANKRUPTCY CODE { 5.06 (2019); see Ji re Cole, 202
B.R. at 362 (“The bankruptey court can limit stay relief to the liquidation of the amount of the
Purewal’s unsecured claim, and require her to return to the bankruptcy court to enforce her
judgment through the claims allowance process.”); Jv re Taub, 413 B.R. 55, 66 (Bankr, E,D.N.Y,
2009) (“[S]tay relief may be granted to permit the matrimonial court to decide the issues before
it, including the issue of equitable distribution, but only up to the entry of judgment.”).
Accordingly, the Court finds that this factor weighs in favor of limited relief from the automatic
stay.
5, Sonnax Factor 11; The Parties Want to Continue the Divorce Action

The eleventh Sonnax factor is whether the parties are ready to proceed to trial in the other
proceeding. Both Purewal and the Debtor have indicated an interest in allowing the Divorce
Action to continue. (Motion | 20; Amended Objection 7 16.) Accordingly, the Court finds that
this factor weighs in favor of limited relief from the automatic stay.

6, Sonnax Factor 12: Impact of the Stay on the Parties and the Balance of
Harms Weights in Favor of Limited Relief

The final Sonnax factor is the impact of the automatic stay on the parties and the balance
of the harms, Again, both parties agree that the Divorce Action should continue in order to
determine the parties’ interest in estate property. Further, ifthe property of the Debtor’s chapter
Li bankruptcy estate remains within the jurisdiction of this Court, then any potential harm to the
Debtor and creditors is mitigated, Accordingly, the Court finds that this factor weighs in favor of

limited relief from the automatic stay.

10

 

 
20-10330-mg Doc 27 Filed 03/31/20 jmtered 03/32/20 07:56:42 Main Document
Pg 11 of 11

I¥. CONCLUSION
For the reasons discussed above, the Motion is GRANTED IN PART AND DENIED

IN PART.
“THEREFORE, IT IS HEREBY ORDERED as follows:

ORDERED, that relief from the automatic stay is granted pursuant to 11 U.S.C. §
362(d)(1) to allow Purewal and Debtor to continue the Divorce Action pending in the Supreme
Court of the State of New York, County of Suffolk, styled Kanwaldeep Kals! v. Namrita
Purewal, index number 5035/2017, to conclusion and the entry of judgment, but with
enforcement of the judgment with respect to any property distribution from the Debtor’s estate to
take place in this Court; and it is further

ORDERED, that this Court retains jurisdiction to enforce any judgments with respect to
property of the estate within the context of this bankruptcy case.

IT IS SO ORDERED,

Dated: March 31, 2020
New York, New York

Wartta Glewt

MARTIN GLENN
United States Bankruptcy Judge

i]

 
EXHIBIT
h 9
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re: Case No.: 20-10330-mg
Kanwaldeep Singh Kalsi, Chapter | 1

Debtor.

ORDER CONVERTING CASE TO CHAPTER 7
Upon the motion (the “Motion”) of Kanwaldeep Singh Kalsi by his attorney, Alla Kachan,

Esq. of the Law Offices of Alla Kachan, P.C., seeking entry of an Order converting the Debtor’s
Chapter 11 case to one under Chapter 7, pursuant to section 1112(a) of the Bankruptcy Code (ECF
Doe. # 50); upon the objection (the “Objection”) of Namrita Purewal (ECF Doc. # 54) and upon
the Debtor’s response to objection (ECF Doc, #55); and upon the hearing having been held before
this Court on November 30, 2020; and it appearing that the Court has jurisdiction over this matter
pursuant to 28 U.S.C, § 1334; and it appearing that this proceeding is a core proceeding pursuant
to 28 U.S.C.§ 157(b)(2); and it appearing that venue of this proceeding is proper pursuant to 28
U,S.C.§ 1408; and notice of the Motion and the proposed order appearing adequate and appropriate
under the circumstances; and the Court having found that no other or further notice need be
provided; and the Court having reviewed the Motion and Objection; and the Court having
determined that the legal and factual bases set forth therein establish cause for the relief granted
herein; and after due deliberation and sufficient cause appearing therefore, it is hereby:
ORDERED that that this Chapter 11 case is hereby converted to one under Chapter 7, and

to be administered thereunder.

 
ORDERED, that the Debtor shall! file (J) a schedule of unpaid debts incurred after the
commencement of the Chapter 11 case within 14 days of the date of this order, and (ID a final

report within 30 days of the date of this order, pursuant to Fed. R. Bankr. P. 1019(5),

 

IT SO ORDERED.
Dated: December 4, 2020
New York, New York
/s/ Martin Glenn
MARTIN GLENN

United States Bankruptcy Judge

 
